GIEGERICH, J.
The owner of lot No. 591 did not make any claim or urge before the commissioners that an award should be made for .the land in the bed of East 228th street opposite lot No. 591, and the court will therefore not now consider objections which were not raised before the commissioners. Matter of City of New York, 148 App. Div. 644, 133 N. Y. Supp. 251; Matter of Taylor Street, etc., N. Y. Law Journal, December 2, 1909. Moreover, the proof upon which such lot owner now claims an award does not establish that he is entitled thereto.
The report of the commissioners of estimate and the report of the commissioner of assessment are therefore confirmed in all respects. Settle order on notice.